Opinion by
Judge P!eters :
The tobacco, the price for which appellant pleads as an off-set against the demand sued on, was delivered more than a year before the note was executed, and appellant does not even attempt to account for his failure to assert his right to the price of the tobacco at that time.
Besides Boyd proves that M'artin came to him1 with young Cannon, whose father then held the note by assignment, and requested the witness to become his (Martin’s) surety on the note in order that Cannon, the holder, might pass it to appellee in payment pro tanto for a stock of goods sold by him; to Cannon. , These transactions, and this conduct on the part of Martini are inconsistent with any pretext for a claim to an off-set against the note.
Looking to the evidence, the instruction given by the court below' was as favorable to appellant as he was legally entitled to have it.
Wherefore the judgment of the court below is affirmed.